                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

         MATTHEW CRUMLEY,

               Petitioner,
                                                    Case No. 17-cv-12497
                   v.
                                             UNITED STATES DISTRICT COURT JUDGE
                                                     GERSHWIN A. DRAIN
           JACK KOWALSKI,

              Respondent.

______________________________/

OPINION AND ORDER (1) DIRECTING THE CLERK OF THE COURT
  TO REOPEN THE CASE TO THE COURT’S ACTIVE DOCKET; (2)
AMENDING THE CAPTION IN THIS CASE; (3) ORDERING THAT THE
 PETITION FOR WRIT OF HABEAS CORPUS BE SERVED UPON THE
RESPONDENT AND THE MICHIGAN ATTORNEY GENERAL; AND (4)
 DIRECTING RESPONDENT TO FILE AN ANSWER AND THE RULE 5
               MATERIALS IN THIS CASE [#8]

      Petitioner Matthew Crumley filed a petition for writ of habeas corpus (ECF

No. 1) pursuant to 28 U.S.C. § 2254, which was held in abeyance to permit Petitioner

to exhaust additional claims in the state court. See ECF No. 5. In his pro se

application, Petitioner challenges his conviction for armed robbery, MICH. COMP.

LAWS § 750.529, and third degree fleeing and eluding a police officer, MICH. COMP.

LAWS § 257.602a(3)(a). Id. at PageID.30.

      Petitioner filed a Request to Lift Stay on December 9, 2019. ECF No. 8. For

the reasons set forth below, the Court will GRANT Petitioner’s Request.


                                         1
      Federal courts have the power to order that a habeas petition be reinstated

upon timely request by a habeas petitioner, following the exhaustion of state court

remedies. See e.g., Rodriguez v. Jones, 625 F. Supp. 2d 552, 559 (E.D. Mich. 2009).

Petitioner alleges that his claims have been exhausted with the state courts. The

Court therefore orders that the original habeas petition be reopened.

      Additionally, the caption in this case is amended to reflect that the proper

respondent in this case, Jack Kowalski, is now the warden of the prison where

Petitioner is currently incarcerated. See Edwards v. Johns, 450 F. Supp. 2d 755, 757

(E.D. Mich. 2006) (“The only proper respondent in a habeas case is the habeas

Petitioner’s custodian, which in the case of an incarcerated habeas Petitioner is the

warden.”); see also Rule 2(a), 28 foll. U.S.C. § 2254.

      The Clerk of the Court shall serve a copy of the habeas petition (ECF No. 1),

as well as a copy of this Order, on Respondent and on the Michigan Attorney

General’s Office by first class mail as provided in Rule 4 of the Rules Governing §

2254 Cases. See Coffee v. Harry, No. 04-71209, 2005 WL 1861943, at *2 (E.D.

Mich. Aug. 2, 2005). Respondent shall file an answer within one hundred and eighty

days of the Court’s order. 28 U.S.C. § 2243; see also Erwin v. Elo, 130 F. Supp. 2d

887, 891 (E.D. Mich. 2001). Additionally, Respondent is also ordered to provide

this Court with the proper Rule 5 materials at the time he files his answer. See Griffin




                                           2
v. Rogers, 308 F.3d 647, 653 (6th Cir. 2002); Rule 5 of the Rules Governing § 2254

Cases, 28 U.S.C. foll. § 2254.

      Petitioner has forty-five days from the receipt of the answer to file a reply

brief, if he so chooses. See Rule 5(e) of the Rules Governing § 2254 Cases, 28

U.S.C. foll. § 2254.

      For the reasons articulated above, IT IS ORDERED that Petitioner’s Request

to Lift Stay [#8] is GRANTED.

      IT IS SO ORDERED.

Dated:       January 30, 2020

                                            s/Gershwin A. Drain
                                            HON. GERSHWIN A. DRAIN
                                            United States District Court Judge


                          CERTIFICATE OF SERVICE

           Copies of this Order were served upon attorneys of record on
              January 30, 2020, by electronic and/or ordinary mail.
                               /s/ Teresa McGovern
                                   Case Manager




                                        3
